Citation Nr: 0217936	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  02-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
service connected major depression and bipolar disorder 
prior to March 23, 2000.

(The issue of entitlement to a rating in excess of 50 
percent for the service connected major depression and 
bipolar disorder from March 23, 2000 will be the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January to November 
1990.

This appeal arises from a May 2000 rating decision of the 
Lincoln, Nebraska Regional Office (RO), which granted 
service connection for major depression and bipolar 
disorder and assigned a 50 percent evaluation effective 
from the date of claim on April 22, 1997.  By rating 
decision in April 2002, a 70 percent evaluation was 
assigned for psychiatric disability effective prior to 
March 23, 2000 and a 50 percent evaluation was assigned 
effective from March 23, 2000.

The Board is undertaking additional development on the 
issue of entitlement to a rating in excess of 50 percent 
for the service connected major depression and bipolar 
disorder from March 23, 2000 pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9 (a) (2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  Prior to March 23, 2000, the veteran's psychiatric 
disability was productive of occupational and social 
impairment with deficiencies in areas such as work and 
family relations, judgment, thinking or mood due to such 
symptoms as suicidal ideation; near continuous depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
such as unprovoked irritability; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 
70 percent prior to March 23, 2000 for major depression 
and bipolar disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, 
Diagnostic Code 9432 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  As set 
forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the May 
2000 and April 2002 rating decisions of the evidence 
needed to substantiate his claim.  He was provided an 
opportunity to submit such evidence.  In the June 2002 
statement of the case, the RO notified the veteran of all 
regulations relating to his claim, informed him of the 
reasons for which it had denied his claim, and provided 
him additional opportunities to present evidence and 
argument in support of his claim.  In addition, the RO has 
informed the veteran as to VA's duty to assist him in 
obtaining evidence for his claim, what had been done to 
assist the veteran with his claim, and what information or 
evidence that VA would need from the veteran.  The Board 
finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 
5103 (West Supp. 2001) in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim (to include what evidence VA would obtain and what 
evidence the veteran would obtain).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All 
available treatment records have been obtained and the 
veteran has been provided a VA examination upon which his 
psychiatric disability may be properly evaluated.  In 
short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Factual background

An April 1997 psychiatric examination report shows that 
following service the veteran suffered from chronic 
depression, marked sleep pattern disturbance, reduced 
energy levels, irritability and prominent mood shifts.  On 
examination, the veteran was friendly and cooperative.  He 
was oriented to person, place and time.  Affect was 
somewhat flattened and he appeared to be at least 
moderately depressed.  The veteran was able to follow a 
goal idea without disruption.  Currently he did not suffer 
from suicidal ideation although he had suffered from 
periodic suicidal ideation over the past 6 years.  His job 
history had been fairly regular with periods of 
unemployment due to depression and low energy level.  He 
continued to have energy shifts and mood swings.  There 
were no delusions or hallucinations observed or reported.  
Judgment was adequate; insight was lacking.  

In summary, it was noted that the veteran's employment 
record was fairly well within normal limits and 
interpersonal relationships were mildly to moderately 
impaired.  It was opined that the veteran suffered from a 
psychotic disorder which had affective features including 
depression and poor mood modulation.  Many of the 
affective features continued to the present time, but 
considerably abated.  The veteran continued to show marked 
mood shifts, some behavioral dyscontrol and marked 
depression along with episodic suicidal ideation.  It was 
felt that the veteran should receive some treatment for 
his mood disorder and depression.  The diagnosis was 
bipolar disorder, alternating mild with mood shifts, 
suicidal ideation and energy loss.  

On VA psychiatric examination in March 2000, it was noted 
that the veteran had continued to be clinically depressed.  
He had not been given antidepressants.  The veteran 
continued to exhibit low energy level, marked sleep 
problems, irritability, and mood shifts.  Since the 
veteran started taking medications 3 years before his mood 
had improved to the point that he could work.  He was 
currently married and employed.  

On mental status evaluation, the veteran was alert and 
oriented to time, person and place.  Short and long term 
memory were grossly intact.  Speech was coherent and 
relevant.  Mood was somewhat down, but the veteran no 
longer had suicidal ideations.  Affect was reactive and 
appropriate to thought content.  There were no 
hallucinations or negative delusional thinking.  
Concentration and attention were adequate.  The veteran 
demonstrated insight into his difficulties and he was 
motivated to make changes.  The impression was recurrent 
major depression without psychotic features.  A Global 
Assessment of Functioning (GAF) score of 55 was assessed.  


Analysis

The claim for a higher rating arose following the 
assignment of an initial disability rating.  On an 
original claim, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court 
held that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  As this case 
involves a rating assigned in connection with the original 
grant of service connection for major depression and 
bipolar disorder, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) and Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  

Service connection for major depression and bipolar 
disorder has been established with a 70 percent evaluation 
assigned prior to March 23, 2000.  It is the veteran's 
contention that a higher evaluation is warranted for 
psychiatric disability which has worsened in severity.

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name.         
100

Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.          70

Though not determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
A 31-40 score indicates "some impairment in reality 
testing or communication . . . OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood . . . ."  A 41-50 score 
indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning 
. . . ."  Finally, a 51-60 score indicates "moderate 
symptoms . . . OR moderate difficulty in social, 
occupational, or school functioning . . . ."  Id.  

During the pendency of this claim, there are two 
psychiatric examinations of record.  In March 2000, a GAF 
score of 55 was assigned.  As noted above, a GAF score of 
55 reflects an individual with moderate symptomatology 
with flattened affect and occasional panic attacks or one 
with moderate difficulty in social and occupational 
functioning.  In this case, the record tends to support a 
GAF score in the 55 range.  

Examination reports show that the veteran had suffered 
periods of suicidal ideation; his mood remained 
persistently depressed which affected his ability to act 
independently, appropriately or effectively; he had 
impaired impulse control with periods of irritability; he 
showed an inability to adapt to stressful circumstances 
such as work settings; and the veteran had showed an 
inability to establish and maintain effective 
relationships either at home or in social settings.  On 
the other hand, there was no evidence to show that the 
veteran suffered from intermittently illogical, obscure or 
irrelevant speech or that he neglected his personal 
appearance or hygiene.   

The issue at hand is whether a disability rating in excess 
of 70 percent is warranted.  The Board concludes that the 
veteran does not meet the criteria for the next higher 
rating of 100 percent.  There is no evidence of gross 
impairment of thought processes or communication; 
persistent delusions or hallucinations; disorientation to 
time or place; memory loss for names of close relatives; 
grossly inappropriate behavior; or an inability to 
maintain minimum levels of personal hygiene as would be 
required for a 100 percent schedular rating under the 
regulations.  After a thorough review of the record, the 
Board finds that a 70 percent disability rating most 
nearly fits the symptomatology for the veteran's 
psychiatric disability.  Accordingly, the preponderance of 
the evidence does not support the assignment of a 
schedular evaluation in excess of 70 percent prior to 
March 23, 2000.  Moreover, prior to March 23, 2000, there 
has never been a basis for the assignment of an evaluation 
less than 70 percent.  Thus, the award of a staged rated 
under Fenderson, supra, is not for application in this 
case.   

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service connected disability" is 
made.  38 C.F.R. § 3.321 (b)(1).  The Board must find that 
the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the Schedule. Id.

The Board first notes that the schedular evaluation in 
this case is not inadequate as there is no evidence of an 
exceptional disability picture.  The record shows that the 
veteran had not been hospitalized during the period in 
question and the veteran had been gainfully employed.  
Rather, for the reasons noted above, the Board concludes 
that the impairment resulting from psychiatric disability 
is adequately compensated by the 70 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 70 percent for the 
service connected major depression and bipolar disorder 
prior to March 23, 2000 is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

